             Case 5:18-cv-00911-XR Document 58 Filed 02/26/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

SADIE HACKLER, on behalf of herself          §
and all others similarly situated,           §
                                             §
Plaintiff,                                   §
                                             §
V.                                           §          Case No. 5:18-CV-00911-XR
                                             §
TOLTECA ENTERPRISES, INC. d/b/a              §
PHOENIX RECOVERY GROUP,                      §
                                             §
Defendant.                                   §


                                  JOINT ADR REPORT


        Now come Sadie Hackler and Tolteca Enterprises, Inc. d/b/a Phoenix Recovery

Group, by and through their respective counsel of record, who, pursuant to Local Rule

CV-88, file this Joint ADR Report, and would respectfully advise the Court of the following:

        The parties have exchanged written settlement offers and agreed on some, but not

all issues. The parties agree that mediation is appropriate if private settlement is

unsuccessful.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff and Defendant hereby submit

the report required by the Amended Scheduling Order (ECF #56).




JOINT ADR REPORT                                                                Page 1|3
     Case 5:18-cv-00911-XR Document 58 Filed 02/26/21 Page 2 of 3




                                  Respectfully submitted,
                                  LAW OFFICE OF BILL CLANTON, P.C.
                                  926 Chulie
                                  San Antonio, TX 78216
                                  (210) 226 0800 Telephone
                                  (210) 338 8660 Facsimile

                                  BINGHAM & LEA, P.C.
                                  319 Maverick Street
                                  San Antonio, Texas 78212
                                  (210) 224-1819 Telephone
                                  (210) 224-0141 Facsimile

                                  BY: /s/ Benjamin R. Bingham
                                     BENJAMIN R. BINGHAM
                                     State Bar No. 02322350
                                     ben@binghamandlea.com
                                     WILLIAM M. CLANTON
                                     State Bar No. 24049436
                                     bill@clantonlawoffice.com
                                  Counsel for Plaintiff


                                  LAW OFFICES OF TOM CLARKE
                                  8026 Vantage Dr., #105
                                  San Antonio, Texas 78230
                                  (210) 340-8448 Telephone
                                  (210) 348-7946 Facsimile

                                  By: /s/ Tom Clarke
                                      TOM CLARKE
                                      State Bar No. 04318600
                                      tclarkeatty7@aol.com
                                  Counsel for Defendant, Tolteca Enterprises
                                  d/b/a Phoenix Recover Group




JOINT ADR REPORT                                                  Page 2|3
         Case 5:18-cv-00911-XR Document 58 Filed 02/26/21 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I certify by my signature below that on February 26, 2021, I have caused a true and
correct copy of the above and foregoing to be served on all counsel of record through the
Court’s Electronic Filing Noticing System.

Tom Clarke
Tclarkeatty7@aol.com
LAW OFFICES OF TOM CLARKE
8026 Vantage Dr., #105
San Antonio, Texas 78230
Counsel for Defendant


                                                /s/ Benjamin R. Bingham
                                                WILLIAM M. CLANTON
                                                BENJAMIN R. BINGHAM




JOINT ADR REPORT                                                              Page 3|3
